Citation Nr: 1414752	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-43 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for left hip disability.

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to an initial disability rating higher than 30 percent for migraine headaches.

4.  Entitlement to an initial disability rating higher than 20 percent for back disability, with degenerative changes of the thoracolumbar spine, status post fusion surgery with retained hardware.

5.  Entitlement to an initial disability rating higher than 10 percent for left lower extremity radiculopathy.

6.  Entitlement to an initial disability rating higher than 10 percent for right lower extremity radiculopathy.

7.  Entitlement to an initial disability rating higher than 10 percent for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).

8.  Entitlement to an initial disability rating higher than 10 percent for recurrent right ankle sprain, status post surgery.

9.  Entitlement to an initial disability rating higher than 10 percent for right knee disability with retropatellar pain syndrome and meniscal tear.

10.  Entitlement to an initial disability rating higher than 10 percent for hypothyroidism with nodules.

11.  Entitlement to an initial disability rating higher than 0 percent for costochondritis.

12.  Entitlement to an initial disability rating higher than 0 percent for right thumb disability, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Salt Lake City, Utah Regional Office (RO) of the United States Department of Veterans Affairs (VA).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for left and right hip disabilities and the ratings for migraine headaches and hypothyroidism with nodules are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's back disability, with degenerative changes of the thoracolumbar spine, status post fusion surgery with retained hardware, has been manifested by pain, diminished endurance, and limitation of motion, without ankylosis, limitation of forward flexion to 30 degrees or less, impairment comparable to such limitation, or incapacitating episodes.

2.  Radiculopathy in the Veteran's left lower extremity has been manifested by pain and paresthesias, producing no more than mild functional impairment.

3.  Radiculopathy in the Veteran's right lower extremity has been manifested by pain and paresthesias, producing no more than mild functional impairment.

4.  From separation from service, the Veteran's GERD and IBS has been manifested by persistently recurrent epigastric distress with pyrosis and regurgitation, as well as episodes of bowel disturbance with intestinal distress.

5.  Recurrent sprain of the Veteran's right ankle, status post surgery, has been manifested by limitation of motion that is not more than moderate, and by intermittent pain, pain on motion, and limitation of endurance.

6.  The Veteran's right knee disability with retropatellar pain syndrome and meniscal tear has been manifested with intermittent pain, pain on motion, limitation of flexion, and popping with stair use, without limitation of extension, limitation of flexion to 45 degrees, meniscal dislocation, or instability.

7.  The Veteran's costochondritis has been manifested by rib and chest area tenderness and pain, without limitation of function of that area.

8.  The Veteran's right thumb disability with degenerative joint disease has been manifested by pain, an episodic sticking sensation, and reduced endurance for writing and computer use, without any gap between the thumb pad and the fingers with the thumb opposing the fingers.


CONCLUSIONS OF LAW

1.  The Veteran's back disability, with degenerative changes of the thoracolumbar spine, status post fusion surgery with retained hardware, has not met the criteria for a disability rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5241, 5242, 5243 (2013).

2.  The Veteran's left lower extremity radiculopathy has not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).

3.  The Veteran's right lower extremity radiculopathy has not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520.

4.  The Veteran's overall disability due to GERD and IBS warrants an initial 30 percent rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2013).

5.  The Veteran's recurrent right ankle sprain, status post surgery, has not met the criteria for disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5271 (2013).

6.  The Veteran's right knee disability with retropatellar pain syndrome and meniscal tear has not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5258, 5260, 5261 (2013).

7.  The Veteran's costochondritis has not met the criteria for a disability rating higher than 0 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.56, 4.73, Diagnostic Code 5321 (2013).

8.  The Veteran's right thumb disability with degenerative joint disease has not met the criteria for a disability rating higher than 0 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5228 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in an October 2008 letter, issued before the June 2009 initial unfavorable decision on her claim.  In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection.  The letter informed the Veteran how VA assigns disability rating and effective dates.  The letter also stated who was to provide the evidence.

The Veteran's case is being handled using the Virtual VA paperless claims processing system.  Her record in Virtual VA contains service treatment records, post-service treatment records, and reports of VA examinations.  The Veteran has had VA examinations that provided findings regarding back disability, radiculopathy, GERD, IBS, right ankle disability, right knee disability, costochondritis, and right thumb disability that are adequate for rating purposes.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Back Disability

The Veteran appealed the initial 20 percent disability rating that the RO assigned for her back disability.  Treatment for back pain began during the Veteran's service.  In January 2007 she had spine surgery, an L5-S1 fusion.  The RO describes her service-connected back disability as degenerative changes of the thoracolumbar spine, status post fusion surgery with retained hardware.

The Veteran's back disability is manifested by chronic back pain.  She has associated radiation of pain into both lower extremities.  In a January 2012 rating decision, the RO granted separate ratings of 10 percent each for radiculopathy of the left and right lower extremities, previously rated with the thoracolumbar spine disability.  In this section of this decision, the Board will address the appeal for a rating higher than 20 percent for the back disability, as manifested by symptoms affecting the back.  In the following section of this decision, the Board will address the Veteran's appeal for higher initial ratings for radiculopathy of the left and right lower extremities.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating spine disorders, including spinal fusion and degenerative arthritis of the spine, under a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under that formula, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine that is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Normal thoracolumbar spine forward flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2013).

The Veteran's medical records, including the report of CT of her lumbar spine in April 2009, contain evidence of degenerative disc disease.  Intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes assigns ratings based on the total duration of incapacitating episodes during the preceding 12 months.  For rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

The Veteran had a VA medical examination in December 2008, before her March 2009 separation from service.  She reported a ten year history of back pain.  She indicated that the 2007 L5-S1 fusion surgery was performed to address severe left radicular symptoms.  She related that those symptoms decreased after the surgery, but that low back pain continued.  She reported that presently she had constant back pain that was 7/10 in severity.  She indicated that treatment for her back pain included daily medication.  She related having flare-ups of 9/10 pain about once per week, lasting about four to five hours.  She reported that her back became sore if she sat for more than 20 minutes, stood for more than 10 or 15 minutes, or walked for more than 30 minutes.  She stated that in the preceding 12 months she missed about one day of work per week because of her back disorder.

The examiner observed that the Veteran had a normal gait.  The Veteran did not use a back brace.  The range of motion of her back was to 60 degrees of forward flexion, 15 degrees of extension, 30 degrees of lateral flexion to each side, 35 degrees of rotation to the left, and 30 degrees of rotation to the right.  There was pain with all motions.  After three repetitions of the motions, the ranges of motion remained the same.  The evidence found no muscle spasm.

Post-service treatment records show ongoing treatment for low back pain.  After a motor vehicle accident in March 2010, the Veteran reported worsening of low back pain.  Treatment has included pain medications administered through pills, patches, and injections.

On VA examination in November 2011, the Veteran reported that her back pain had worsened since the previous examination.  She stated that the pain was constant, and was worsened by prolonged sitting, standing, and walking.  She indicated that her back pain was treated with daily medication, and that she also used a heating pad frequently.  She related that she was a full time student.  She indicated that she tried to address back pain during class by shifting position or standing up.  She stated that on days with increased back pain she could not sit longer than 5 to 10 minutes.  She reported that she had not missed any days of classes because of her back pain.

The range of motion of the thoracolumbar spine was to 60 degrees of forward flexion, with pain at 60 degrees, 15 degrees of extension, with pain at 15 degrees, 25 degrees of lateral flexion to each side, with pain at 25 degrees, and 25 degrees of rotation to each side, with pain from 20 degrees.  After three repetitions, the ranges of motion were the same.  The examiner noted that the Veteran had functional loss in her back in the forms of reduced movement, pain on movement, and interference with sitting, standing, and weightbearing.  There was tenderness to palpation of the back, and muscle spasm severe enough to result in an abnormal gait.  The examiner concluded that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner indicated that the Veteran's back disability affected her ability to work, explaining that the Veteran would be limited in work requiring prolonged sitting, standing, or walking for more than 10 minutes, or climbing, crawling, stooping, repetitive bending, or heavy lifting.

The manifestations and effects of the Veteran's back disability include limitation of motion, but forward flexion has not been limited to 30 degrees or less.  Nor has the thoracolumbar spine been in ankylosis.  The Veteran has pain on motion of her back, and her back pain reduces her endurance for sitting, standing, and walking.  Those limitations, however, have not produced impairment comparable to limitation of forward flexion to 30 degrees or less.  There is no assertion or record of any incapacitating episodes of lumbar disc disease.  Thus, the effects of the Veteran's back disability do not warrant a rating higher than 20 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's back disability has not required frequent hospitalizations.  The Veteran's back disability limits her endurance for sitting, standing, or walking.  This limitation would be expected to have effects on employment.  Considering, however, that the Veteran's back pain has not caused her to miss classes, and that many jobs allow an individual to adjust physical position periodically, her limitations do not rise to the level of marked interference with employment.  The regular rating criteria are adequate to address the Veteran's back disability, and it is not necessary to refer rating of that disability for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While it is not clear whether the Veteran has held employment since her 2009 retirement from service, she has reported being a full time student.  The record does not suggest that her back disability, by itself or combined with other service-connected disabilities, makes her unable to hold substantially gainful employment.  In this case, then, the record does not indirectly raise the issue of unemployability.

Left and Right Lower Extremity Radiculopathy

In a June 2009 rating decision, the RO granted service connection for back disability, including degeneration of the thoracolumbar spine.  The Veteran appealed the initial disability rating the RO assigned for the back disability.  In a January 2012 rating decision, the RO granted separate ratings of 10 percent each for radiculopathy of the left and right lower extremities, previously rated with the thoracolumbar spine disability.  In continuing her appeal of the rating for the back disability, the Veteran also is seeking ratings higher than the initial 10 percent ratings assigned for the radiculopathy in each lower extremity.

The RO evaluated the radiculopathy in each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, paralysis of the sciatic nerve is rated as 80 percent disabling if the paralysis is complete, such that the foot dangles and drops, there is no active movement possible below the knee, or flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve is rated at 60 percent if severe, with marked muscular atrophy, at 40 percent if moderately severe, 20 percent if moderate, and 10 percent if mild.

In the VA examination in December 2008, before separation from service, the Veteran reported having had low back pain for approximately ten years.  She stated that in January 2007 she underwent spine surgery, an L5-S1 fusion, because she was having severe left radicular symptoms.  She stated that since the surgery the left radicular symptoms had improved.  She indicated, however, that during flare-ups of low back pain she had some right radicular symptoms.  On examination of both lower extremities, strength, sensation, and deep tendon reflexes were intact and equal, without neurologic deficit.  The examiner noted that there was intermittent lower extremity radiculopathy with flares of low back pain.

Post-service treatment records show ongoing treatment for radicular pain into the lower extremities.  In private treatment in March 2009, the Veteran reported pain and some associated numbness and tingling in both lower extremities, and some weakness of the right lower extremity when the pain was very severe.  In June 2009, she reported some numbness and tingling in her left leg.  In April 2010, the Veteran reported that, since a March 2010 motor vehicle accident, she had increased numbness in her left lower extremity.

On VA examination in November 2011, the Veteran reported having constant low back pain, and flare-ups of worse low back pain accompanied by shooting pains in her bilateral lower extremities.  In the examination, muscle strength testing showed 5/5 (normal) strength bilaterally in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran had no muscle atrophy.  Deep tendon reflexes were normal in the bilateral knees and ankles.  Sensation to light touch was normal in the bilateral thighs, knees, lower legs, ankles, feet, and toes.  The straight leg raising test was negative bilaterally.  The examiner stated that the Veteran did not have intervertebral disc syndrome.  The examiner found that the Veteran had radiculopathy in both lower extremities, with shooting pain down both legs into the feet, constant moderate pain, and moderate paresthesias or dysesthesias.  There was no numbness in either lower extremity.  The examiner indicated that the sciatic nerve was involved.  The examiner characterized the radiculopathy in each lower extremity as mild.  

The VA clinician who examined the Veteran in November 2011 considered the pain, paresthesias, muscle function, and reflexes in the Veteran's lower extremities, and characterized the radiculopathy in each lower extremity as mild.  No clinician has described the radiculopathy as worse than mild.  The greater persuasive weight of the evidence thus indicates that the radiculopathy in each lower extremity has not been worse than mild.  Therefore, a rating higher than 10 percent is not warranted for the radiculopathy in either lower extremity.

Radiculopathy in the lower extremities has not required frequent hospitalizations, and has not markedly interfered with the Veteran's capacity for employment.  Therefore, it is not necessary to refer the rating issues for consideration of extraschedular ratings.  There has been no indication that lower extremity radiculopathy makes the Veteran unable to work; so the record regarding radiculopathy does not raise the issue of unemployability.

GERD and IBS

In her October 2008 claim for VA disability compensation, the Veteran included esophageal reflux and IBS in the list of disabilities for which she was seeking compensation.  In the June 2009 rating decision, the RO granted service connection for GERD and IBS.  The RO rated GERD and IBS together, as a single disability, and assigned a 10 percent rating for that disability.  The Veteran has appealed the initial 10 percent rating the RO assigned for her GERD and IBS.

When evaluating disabilities, pyramiding, or the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14 (2013).  Some diseases of the digestive system that affect the abdomen differ in the site of pathology, but produce a common disability picture.  38 C.F.R. § 4.113.  Ratings of coexisting digestive disorders under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture.  The rating will be elevated to the next higher evaluation when the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In evaluating the Veteran's GERD and IBS, the RO considered Diagnostic Codes 7319 and 7346.  Under Diagnostic Code 7319, irritable colon syndrome is rated at 30 percent if it is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  It is rated at 10 percent if it is moderate, with frequent episodes of bowel disturbance with abdominal distress.  It is rated at 0 percent if it is mild, with disturbances of bowel function with occasional episodes of abdominal distress.  Under Diagnostic Code 7346, hiatal hernia is rated at 60 percent if there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  It is rated at 30 percent if there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  It is rated at 10 percent with two or more of the symptoms for the 30 percent evaluation, of less severity.

In the VA examination in December 2008, before separation from service, the Veteran reported that in 1990 she developed heartburn and burning in her throat.  She stated that an esophagogastroduodenoscopy performed in 1996 confirmed a diagnosis of esophageal reflux.  She indicated that she used nonprescription medication to address the reflux, and that presently she had heartburn symptoms about once a day.  She denied any odynophagia, dysphagia, or unintended weight loss.  She related that she had IBS that was diagnosed in 1990.  She stated that the IBS worsened in 2000, and that she was on medication from 2000 to 2003, and again in 2006, to address constipation.  She reported that presently she was on medication to address constipation.

In medical treatment in January 2010, the Veteran reported episodes of epigastric right upper quadrant abdominal pain, associated with eating.  She stated that, since September 2009, with eating she developed nausea and burning stomach pain, followed by diarrhea or vomiting.  She did not report having heartburn.  A treating clinician noted tenderness in the epigastric region.  A physician characterized the symptoms as recurrent symptoms of biliary colic.  A hepato-iminodiacetic acid scan showed bile leak.  In late January, she reportedly was diagnosed with biliary dyskinesia and underwent cholecystectomy.  She stated that she had nausea, vomiting, crampy abdominal pain, and diarrhea.  In February 2010, the Veteran underwent gallbladder surgery, including endoscopic retrograde cholangiopancreatography, endoscopic sphincterotomy, and common bile duct stent placement.  On follow-up later in February 2010, the Veteran reported having much less abdominal pain, and having nausea but no vomiting.

The VA examination of the Veteran in November 2011 included an examination regarding esophageal conditions.  The Veteran reported that, beginning in 2009, she had difficulty swallowing, severe abdominal pain, abdominal fullness, severe nausea, and vomiting.  She stated that she underwent gall bladder surgery.  She indicated that after the surgery symptoms continued, and that presently she had nausea, vomiting, occasional hematemesis, abdominal pain, dysphagia, and early satiety.  She stated that for a time symptoms improved with medication, but that presently she had intermittent two day periods of severe abdominal pain and vomiting.  She reported that she also had occasional indigestion and reflux.

The examiner noted that the Veteran had persistently recurrent epigastric distress.  The examiner found that the Veteran had reflux, and regurgitation.  The examiner noted that sleep disturbance caused by GERD occurred 4 or more times a year and that each such episode lasted 10 days or more.  The examiner recorded that the Veteran had four or more episodes of nausea and vomiting per year, with each episode lasting 10 days or more.  The examiner indicated that the Veteran's GERD affected her ability to work in that, during severe flare-ups, severe pain limited her ability to leave her home.

The November 2011 VA examination also included an examination regarding intestinal conditions, including IBS.  The examiner noted that the Veteran had been diagnosed with IBS.  The Veteran reported that presently she was not on medication to address IBS.  She indicated that she managed her IBS by eating a high fiber diet, which did well to control the symptoms.  She stated that she had occasional episodes of bowel disturbance with abdominal distress.  She reported that such episodes had occurred 3 times in the preceding 12 months.  She stated that she had not had weight loss or malnutrition attributable to an intestinal condition.

In accordance with 38 C.F.R. § 4.114, it is appropriate to evaluate the Veteran's coexisting digestive disorders GERD and IBS under the Diagnostic Code that reflects the predominant disability picture.  Prior to gallbladder surgery in early 2010 the Veteran had a flare-up of symptoms including intestinal symptoms such as diarrhea.  Before and after that period, however, she had a diagnosis of IBS but did not have more than occasional episodes of intestinal distress.  Over the years since her retirement from service, stomach and esophagus discomfort, with reflux and vomiting, have been the predominant disability picture.  Thus, the GERD and IBS are better evaluated under Diagnostic Code 7346.

The VA clinician who examined the Veteran in November 2011 indicated that the Veteran had persistently recurrent epigastric distress.  Her digestive disorder manifestations include pyrosis and regurgitation.  There is no indication that her GERD has produced substernal, arm, or shoulder pain or considerable impairment of health.  However, considering such factors as the persistence of the GERD manifestations, sleep disturbance from GERD, severe pain sometimes interfering with leaving home, and occasional intestinal disturbances, the overall disability is sufficient to warrant elevation of the rating to 30 percent.

The Veteran's GERD and IBS have not required frequent hospitalizations, and have not markedly interfered with her capacity for employment.  Therefore, it is not necessary to refer the rating issue for consideration of extraschedular ratings.  There has been no indication that the GERD and IBS make the Veteran unable to work; so the record regarding GERD and IBS does not raise the issue of unemployability.

Right Ankle Disability

The Veteran sustained right ankle sprains during service.  She underwent surgery, with tendon tightening, in November 2005.  The RO established service connection for recurrent right ankle sprain, status post surgery.  The RO assigned a 10 percent disability rating.  The RO assigned a separate 10 percent rating for a surgical scar on the right ankle.  The Veteran appealed the 10 percent rating the RO assigned for the right ankle recurrent sprain.

The RO evaluated the ankle sprain under 38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5271.  Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion, as comparable to degenerative arthritis.  Degenerative arthritis is rated based on the limitation of motion of the effected joint.  If the limitation of motion is noncompensable under the appropriate Diagnostic Code, a 10 percent rating is assigned for arthritis in a major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion of an ankle is rated at 20 percent if marked and 10 percent if moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  The normal ranges of motion of the ankle are to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).  When evaluation of a musculoskeletal disability is based on limitation of motion, evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the December 2008 VA examination, the Veteran reported that, after the 2005 surgery, her right ankle continued to roll at times.  She stated that if she walked on grass or an uneven surface, or if the weather was cold or rainy, she had right ankle pain that was achy and 5/10 in severity.  She indicated that the ankle hurt after 11/2 miles of walking or 30 minutes of standing, and that she avoided walking or standing that long.  She did not wear any ankle brace.  She had not missed any work because of her ankle disability.  The examiner found that the right ankle had motion to 20 degrees of dorsiflexion and 45 degrees of plantar flexion, initially and after three repetititions. After three repetitions there was no additional limitation of motion or function due to pain, fatigue, weakness, lack of endurance, or incoordination.  The ankle had no edema or swelling.  Right ankle x-ray showed internal fixation along the lateral malleolus.

The assembled post-service medical records reflect the history of right ankle surgery, but do not address specific complaints regarding the right ankle.  On VA examination in November 2011, the Veteran reported that, since the last examination, her right ankle continued to roll if she walked on grass or an uneven surface.  She stated that she had aching pain in the ankle with cold and rainy weather.  She reported that she could not walk more than 200 to 400 yards, and could not stand for more than 20 minutes, without pain developing in the ankle.  She indicated that she was a full time student, and that she had not missed any days of classes because of the right ankle disability.  She stated that during flare-ups of ankle pain she was unable to walk as far or stand as long.

On examination, there was pain on palpation of the right ankle.  The ankle had dorsiflexion to 20 degrees, with no objective evidence of painful motion, and plantar flexion to 45 degrees, with pain at 45 degrees.  The ranges of motion were the same after three repetitions.  After three repetitions, there was pain on motion of the ankle.  The ankle had normal, 5/5, muscle strength.  On testing, the right ankle did not have instability or laxity compared to the left ankle.  The examiner stated that the Veteran's right ankle disability would impact her ability to work in that she would be limited in work requiring prolonged weightbearing and walking.

The Veteran's right ankle disability with recurrent sprains, status post surgery, is not manifested by marked limitation of motion, such as would warrant a higher rating.  The impairment of the ankle due to painful motion, intermittent pain, and diminished endurance is appropriately addressed by the existing 10 percent rating; the level of impairment from those factors is not comparable to marked limitation of motion.  The Board therefore denies a rating higher than 10 percent.

The Veteran's right ankle functional disability residual to sprains and surgery has not required frequent hospitalizations, and has not markedly interfered with her capacity for employment.  Therefore, it is not necessary to refer the rating issue for consideration of extraschedular ratings.  There has been no indication that the right ankle disability makes the Veteran unable to work; so the record regarding the right ankle disability does not raise the issue of unemployability.


Right Knee Disability

In the June 2009 rating decision, the RO granted service connection for the Veteran's right knee disability, described as retropatellar pain syndrome and meniscal tear.  The RO assigned a 0 percent, noncompensable disability rating.  The Veteran appealed for a higher rating.  In the January 2012 rating decision, the RO changed the rating effective from the initial date of service connection to 10 percent.  The Veteran has continued her appeal, and is seeking an initial rating higher than 10 percent.

The RO evaluated the Veteran's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5260.  As noted above, under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion, as comparable to degenerative arthritis.  Degenerative arthritis is rated based on the limitation of motion of the effected joint.  If the limitation of motion is noncompensable under the appropriate Diagnostic Code, a 10 percent rating is assigned for arthritis in a major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of flexion of a knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a knee is rated at 50 percent if limited to 45 degrees short of full extension (0 degrees), 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Compensable ratings are assigned if there is recurrent subluxation or lateral instability of a knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  If the semilunar cartilage is dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA's general counsel has issued two opinions indicating that limitation of motion and instability of a knee may be evaluated separately under separate diagnostic codes, provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  VA's general counsel also has found that separate ratings may be assigned under Diagnostic Codes 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).

In the VA examination in December 2008, before separation from service, the Veteran reported that a torn meniscus was diagnosed in 1995, and that she had physical therapy at that time.  She stated that presently her kneecap popped in and out when she went up and down stairs.  She indicated that it did not lock up or give way.  She related that she wore a knee brace in the past but no longer did.  She reported that during cold weather the right knee ached with 5/10 severity.  The examiner found that the Veteran's right knee had motion to 140 degrees of flexion and 0 degrees of extension, initially and after three repetitions.  After three repetitions of motions, there were no additional limitations in range of motion or joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  Lachman, drawer, and McMurray tests were negative.  X-rays showed no significant joint or bony abnormalities.  The examiner's assessment was partial meniscal tear.

The assembled post-service medical records reflect the history of right knee injury, but do not address specific complaints regarding the right knee.  The report of the November 2011 VA examination reflects the examiners review of the history reported in the December 2008 VA examination.  In November 2011, the Veteran stated that since the 2008 examination her right knee condition had remained relatively the same.  She reported that she had to be especially careful when climbing stairs, as the knee tended to pop with that activity.  She indicated that with flare-ups of right knee symptoms she avoided prolonged standing and avoided all stair climbing.  She did not report using any assistive devices with weightbearing.  The examiner found that the Veteran's right knee had flexion to 135 degrees, with painful motion beginning at 130 degrees.  That knee had extension to 0 degrees, with no objective evidence of painful motion.  There was pain on palpation of the right knee.  After three repetitions of motions, the ranges of motion were the same.  The examiner indicated that the Veteran had limitation of function of the right knee in the form of less movement than normal.  The examiner did not find that the right knee had weakened movement, excess fatigability, or incoordination.  The right leg had normal 5/5 muscle strength in knee flexion and extension.  On Lachman, posterior drawer, and medial-lateral instability tests, the right knee had normal stability.  The examiner found that there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner stated that the Veteran's right knee disability would affect her work capacity in that she would be limited in repetitive bending, heavy lifting, and climbing ladders or stairs.

The limitation of flexion of the Veteran's right knee, with pain toward the end of the range of motion, does not meet the criteria for a rating higher than 10 percent.  Extension of the knee is not limited.  The pain in the knee during cold weather does not produce disability comparable to limitation of motion that would warrant a higher rating.  The knee has history of meniscus tear, and the Veteran experiences popping in the knee when using stairs.  The meniscus has not been found to be dislocated, however, and the Veteran has not reported that on stairs or under other conditions the knee locks up or has effusion.  Thus, a rating under Diagnostic Code 5258 is not warranted.   By the Veteran's reports and examination testing, the knee is stable, so no rating based on instability is warranted.  Considering all manifestations of the right knee disability, the  preponderance of the evidence is against a rating higher than 10 percent for that disability.

The Veteran's right knee disability has not required frequent hospitalizations, and has not markedly interfered with her capacity for employment.  Therefore, it is not necessary to refer the rating issue for consideration of extraschedular ratings.  There has been no indication that the right knee disability makes the Veteran unable to work; so the record regarding the right knee disability does not raise the issue of unemployability.

Costochondritis

The Veteran appealed the initial 0 percent, noncompensable disability rating the RO assigned for her service-connected costochondritis.  Costochondritis is inflammation of the cartilage of the ribs and chest, with tenderness and pain.  The rating schedule does not contain a diagnostic code for costochondritis.  A condition that is not listed in the rating schedule may be rated analogously, using a diagnostic code for a condition that is related and affects similar functions and anatomical locations.  38 C.F.R. § 4.20.  The RO evaluated the Veteran's costochondritis under 38 C.F.R. § 4.71a, Diagnostic Code 5297, as analogous to disorders of the ribs.  Diagnostic Code 5297 provides ratings for removal of ribs, with a compensable rating assigned if one rib is removed, or two or more ribs are resected without regeneration.  As the effects of the Veteran's costochondritis are tenderness and pain in the area of the ribs and chest, the disorder is more analogous to chest muscle injury.  Under the rating schedule, 38 C.F.R. § 4.73, Diagnostic Codes 5319, 5320, and 5321, address injuries of the muscles of the chest.  Under each of those codes, a compensable rating is assigned if the muscle injury is moderate or worse, and a 0 percent rating is assigned if the muscle injury is slight.

The November 2011 VA examination addressed the Veteran's costochondritis.  The Veteran reported having been diagnosed with costochondritis off and on for at least the preceding 18 years.  She stated that symptoms were worse with coughing.  She stated that she used cough syrup and inhalers to control coughing.  The examiner noted that the Veteran had no history of injury to the chest or torso muscles.  The examiner indicated that Muscle Group XXI, the thoracic muscle group with the function of respiration, are the muscles in the area affected by the Veteran's costochondritis.  The examiner did not find any functional impairment in that area.  The examiner found that the Vetran had tenderness in the area of the intercostal muscles of the anterior chest wall.  The examiner stated that the Veteran's costochondritis did not impact the Veteran's capacity to keep up with work requirements.

The chest tenderness and pain produced by the Veteran's costochondritis do not impair function of the affected area.  Thus, the disability picture is not comparable or analogous to more than slight muscle injury.  The effects of the costochondritis therefore do not warrant a rating higher than 0 percent.

The Veteran's costochondritis has not required frequent hospitalizations, and has not markedly interfered with her capacity for employment.  Therefore, it is not necessary to refer the rating issue for consideration of extraschedular ratings.  There has been no indication that her costochondritis makes her unable to work; so the record regarding the costchondritis does not raise the issue of unemployability.

Right Thumb Disability

The Veteran has appealed the initial noncompensable disability rating the RO assigned for service-connected degenerative joint disease of the right thumb.  In the June 2009 rating decision, the RO granted service connection for degenerative joint disease of the right thumb based on findings on imaging in 2004 and 2005, during the Veteran's service.  That imaging showed degenerative changes in the right thumb metacarpophalangeal joint.  Also during service, the Veteran sustained right wrist injuries in 2000, 2001, and 2004.  She had right wrist surgeries in 2002 and 2003.  The RO established separate service connection and separate disability ratings for residual right wrist disability and a post-surgical scar on the right wrist.  The Veteran did not appeal the ratings the RO assigned for the right wrist disability and right wrist scar.

The RO has evaluated the Veteran's right thumb degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5228.  Under Diagnostic Code 5003, degenerative arthritis is rated based on the limitation of motion of the effected joint.  If the limitation of motion is noncompensable under the appropriate Diagnostic Code, a 10 percent rating is assigned for arthritis each major joint or group of minor joints.  For VA rating purposes, the wrist is a major joint.  Multiple involvement of carpal, metacarpal and interphalangeal joints in an upper extremity is considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.  The metacarpophalangeal joint of the thumb, by itself, is not a major joint and is not a group of minor joints.

Under Diagnostic Code 5228, limitation of motion of the thumb is rated based on the gap between the thumb pad and the fingers, with the thumb pad attempting to oppose the fingers.  If the gap if more than 2 inches (5.1 centimeters), the limitation of motion is rated at 20 percent.  If the gap is 1 to 2 inches (2.5 to 5.1 cm.), it is rated at 10 percent.  If the gap is less than 1 inch (2.5 cm.), it is rated at 0 percent.

The VA examination of the Veteran in December 2008, before her separation from service, addressed the condition of her right wrist.  With respect to the right hand, the examiner found that the distal interphalangeal, proximal interphalangeal, and interossesus joints were all intact.  The Veteran was able to make a full and complete fist and was able to oppose all fingers freely. 

The assembled post-service medical records reflect the history of right wrist injuries and surgeries.  Those records do not address specific complaints regarding the right thumb. 

On VA examination in November 2011, it was noted that the Veteran has degenerative joint disease of the right thumb.  The Veteran stated that she did not remember a specific injury to her right thumb.  She reported that since her right wrist surgeries she experienced pain radiating from her right wrist into her right thumb.  She also stated that her right thumb at times felt as if it got stuck.  The examiner found that there was no limitation of motion or evidence of painful motion in the right thumb.  There was no gap between the right thumb pad and the fingers of the right hand.  The examiner found that the Veteran's right thumb had no functional loss or impairment.  There was no pain with palpation of the right thumb or any part of the right hand.  On testing the right hand had normal 5/5 muscle strength.  The examiner stated that the Veteran's right thumb degenerative joint disease would affect her ability to work in that she would be limited in prolonged writing, keyboarding, or use of a computer mouse.

The degenerative joint disease in the Veteran's right thumb does not produce limitation of motion that warrants a compensable rating.  She has reported right thumb pain and an episodic sticking sensation in the thumb.  Those manifestations, and her limitation of endurance for prolonged writing or computer use, do not produce impairment comparable to inability to touch the thumb to the fingers.  The right thumb disability therefore does not warrant a compensable rating.

The Veteran's right thumb degenerative joint disease has not required frequent hospitalizations, and has not markedly interfered with her capacity for employment.  Therefore, it is not necessary to refer the rating issue for consideration of extraschedular ratings.  There has been no indication that her right thumb disability makes her unable to work; so the record regarding the right thumb disability does not raise the issue of unemployability.


ORDER

Entitlement to a disability rating higher than 20 percent for back disability with degenerative changes of the thoracolumbar spine, status post fusion surgery with retained hardware, is denied.

Entitlement to a disability rating higher than 10 percent for left lower extremity radiculopathy is denied.

Entitlement to a disability rating higher than 10 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial 30 percent disability rating for GERD and IBS is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 10 percent for recurrent right ankle sprain, status post surgery, is denied.

Entitlement to a disability rating higher than 10 percent for right knee disability with retropatellar pain syndrome and meniscal tear is denied.

Entitlement to a disability rating higher than 0 percent for costochondritis is denied.

Entitlement to a disability rating higher than 0 percent for right thumb disability with degenerative joint disease is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

The Board is remanding the issues of service connection for left and right hip disabilities and of the ratings for migraine headaches and hypothyroidism with nodules, for the development of additional evidence.

The Veteran claims that she has disorders manifested by chronic pain in each hip that began during her service.  She had a VA medical examination in December 2008, while she was still in service.  At that time she reported a two to three year history of bilateral hip pain.  She stated that bilateral hip pain of 3/10 severity was constant.  She related that about twice a week she had flare-ups of 6/10 pain that usually lasted three to four hours, until she could lay down and rest.  On examination, abduction of each hip was limited to 35 degrees, and there was 5/10 pain with that motion.  Bilateral hip x-rays showed no significant joint or bony abnormalities.  The examiner's assessment was normal bilateral hips.

The assessment that the Veteran's hips were in normal condition is in apparent disagreement with the reports of bilateral hip pain and the findings of increased pain with motion and at least some limitation of motion.  To address the questions left by the examination report, the Board will remand the hip disability service connection issues for an additional examination, to clarify whether any reported symptoms and impairment of either hip constitute manifestations of any diagnosable disorder.

The Veteran appealed the initial 30 percent rating that the RO assigned for her migraine headaches.  The rating schedule provides for a 30 percent rating when there are characteristic prostrating attacks occurring on an average once a month over last several months.  38 U.S.C.A. § 4.124a, Diagnostic Code 8100 (2013).  The rating schedule provides for a higher, 50 percent, rating when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The assembled evidence, including private treatment records and VA examination reports, addresses the effects of the Veteran's migraine headaches over the period subject to the current appeal, but leaves questions as to whether those effects meet or nearly approximate the criteria for a 50 percent rating.  The file contains some records of the treatment of the Veteran's migraines by private neurologist V. R., M.D., but it is not clear that those records are complete.  On remand, the RO should seek all records of Dr. R.'s treatment of the Veteran from 2009 forward.  The Veteran should be afforded another VA examination regarding her migraines, with review of the record and clarification regarding the frequency and persistence of prostrating attacks and the effects of the migraines on capacity for employment.

In the June 2009 rating decision, the RO granted service connection for the Veteran's hypothyroidism, and assigned a 0 percent, noncompensable disability rating.  The Veteran appealed for a higher rating.  In her substantive appeal, the Veteran noted that since separation from service cysts or nodules had been found on her thyroid.  In the January 2012 rating decision, the RO changed the description of the disorder to hypothyroidism with nodules, and changed the rating effective from the initial date of service connection to 10 percent.  The Veteran has continued her appeal, and is seeking an initial rating higher than 10 percent.

The rating schedule provides for evaluating hypothyroidism based on a number of physical and mental effects, such as cold intolerance, muscular weakness, cardiovascular involvement, bradycardia, weight gain, fatigability, constipation, dementia, slowing of thought, depression, and mental sluggishness.  VA examinations in December 2008, June 2011, and November 2011 addressed the effects of the Veteran's hypothyroidism.  The reports of the June 2011 and November 2011 examinations provide conflicting and incomplete information as to whether or not the Veteran's hypothyroidism has certain effects that are relevant to the rating.  The June 2011 examiner found that the Veteran had weakness in several muscle groups due to the thyroid disorder, while the November 2011 examiner did not indicate that the Veteran had muscular weakness.  In the June 2011 examination, the Veteran reported a history of weight gain in service, and reported having cold or heat intolerance, heart symptoms, and mental impairment.  The examiner did not indicate whether those claimed symptoms were related to the Veteran's thyroid disorder.  In the November 2011 examination, the examiner did not indicate that the Veteran had any of those symptoms.  The Board will remand the rating issue for a new examination, with file review, to clarify what symptoms and manifestations the Veteran has as a result of her hypothyroidism.

Accordingly, the case is REMANDED for the following action:

1.  Request complete records of treatment, from 2009 through the present, of the Veteran's migraine headaches by private neurologist Vinajak Radkar, M.D.  Records in the file show contact information as: Clinics of North Texas, 501 Midwestern Parkway East, Wichita Falls, TX 76302; telephone (940) 766-3551.

2.  Schedule the Veteran for a VA medical examination to clarify the existence, nature, and etiology of any current left and/or right hip disorder.  There is no paper file in this case.  The record is on the Virtual VA electronic file system.  Provide the examiner with the complete record for review through electronic or printed means.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to report all subjectively reported symptoms or impairment involving the hips, and to report objective findings.  Ask the examiner to conclude whether the Veteran has any objective, diagnosable disorder affecting either hip.  If the examiner finds any current hip disorders, ask the examiner to provide an opinion, regarding each current disorder, as to whether it is at least as likely as not that the disorder (a) is causally related to any injury or disease in service, or (b) is caused or aggravated by any service-connected disorder.  Ask the examiner to explain the reasons leading to the conclusions reached.


3.  Schedule the Veteran for a VA medical examination to clarify the extent and effects of the Veteran's migraine headaches.  There is no paper file in this case.  The record is on the Virtual VA electronic file system.  Provide the examiner with the complete record for review through electronic or printed means.  Ask the examiner to review the record, obtain detailed history from the Veteran, and examine the Veteran.  Ask the examiner to report the frequency, severity, and persistence of the Veteran's migraine headaches, and the effects of those headaches on her employment (or education or similar occupational endeavors).  Ask the examiner to express opinion, specifically, as to whether prostrating and prolonged attacks occur very frequently, significantly more frequently than once a month, or on average once a month.  Ask the examiner to indicate the extent to which the severity, frequency, and duration of the migraine headaches impairs the Veteran's adaptability for employment.  Ask the examiner to explain the reasons leading to the conclusions reached.

4.  Schedule the Veteran for a VA medical examination to clarify the extent and effects of the Veteran's hypothyroidism with nodules.  There is no paper file in this case.  The record is on the Virtual VA electronic file system.  Provide the examiner with the complete record for review through electronic or printed means.  Ask the examiner to review the record, obtain detailed history from the Veteran, and examine the Veteran.  With respect to the following symptoms, ask the examiner to indicate whether the Veteran has the symptom, and whether the symptom is due to her hypothyroidism: (a) mental effects, including sluggishness, depression, slowing of thought, or dementia; (b) fatigability; (c) muscular weakness; (d) history of weight gain; (e) cardiovascular symptoms,  including bradycardia; and (f) cold intolerance.  Ask the examiner to explain the reasons leading to the conclusions reached.

5.  Thereafter, review the expanded record and consider the remanded issues.  If the any of the remanded issues remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded issues.  The Veteran has the right to submit additional evidence and argument on those issues.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


